          Case 1:21-cv-01470-AT-SDA Document 4 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         4/6/2021
 KELVIN FORD,

                                 Petitioner,
                                                                   21 Civ. 1470 (AT)
                     -against-
                                                      ORDER TO ANSWER, 28 U.S.C. § 2241
 WARDEN W.S. PILIER,

                                 Respondent.

ANALISA TORRES, United States District Judge:

       The Court, having examined the petition in this action, which Petitioner filed pursuant to

28 U.S.C. § 2241, hereby ORDERS that:

       The Clerk of Court shall electronically notify the Civil Division of the U.S. Attorney’s

Office for the Southern District of New York that this order has been issued.

       Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer

or other pleadings in response to the petition. Petitioner may file reply papers, if any, within

thirty days from the date Petitioner is served with Respondent’s answer.

SO ORDERED.

 Dated:    April 6, 2021
           New York, New York
